Applicants’ amendment, specifically the amendment to claim 31, has not been entered for two reasons.  
	First the newly added formula is illegible.  That it, the print is blurry and unclear such that it is difficult to read and would not be able to be printed properly in the event that this case were to pass to allowance.  It is also not sufficiently clear such that the Examiner cannot determine what the formula actually is.
	Second it is unclear where there is support for this newly added formula in the specification such that it appears to be new matter.  The response does not cite any support for such a new formula.

Applicants’ argument regarding the Plantenberg reference has been considered but is not deemed persuasive.  The Examiner understands that the precursor having the formula as shown in claims 1, 113 and 114 are limited to ones having only one terminal Si unit.  She also understands that the claimed hyperbranched material is formed by the hydrolysis-condensation or condensation of the X groups attached to the precursor.  Applicants argue that Plantenberg requires two or more silane units but this is not correct.  See specifically the polymer in paragraph 19 in which there are “m” number of silane atoms and “m” can be 1.  Applicants refer to paragraph 26 which teaches m is preferably 2 or 3, in particular 2, but patentees are not limited to or by their preferred embodiment.  It is quite clear from paragraph 19 (and even claim 3 in Plantenberg) that Plantenberg specifically teaches embodiments in which only one Si atom is attached to the polymer backbone.  
	Applicants note various sections in Plantenberg that refer to “at least two alkoxy and/or acyloxysilyl groups”.  This does not specifically refer to the number of Si atoms but rather the number of alkoxy and/or acyloxy groups bonded to an Si atom.  In other words this is directed to the Si bonded alkoxy or acyloxy groups not the Si atom itself.  To support this position the Examiner refers to the last section of paragraph 19 which refers to the silyl residue as shown.  Thus it follows that reference to the alkoxysilyl or acyloxysilyl group would be the OR8 groups attached thereto, particularly noting that R8 is defined as alkyl or acyl.  
9 in Plantenberg, note that claimed R can be any non-hydrolyzable organic group, oligomer or polymer such that this allows for the non-hydrolyzable A-R9 linkage as found in Plantenberg.  
	Applicants’ remarks regarding claim 11 are not persuasive.  As the Examiner reads this limitation it further modifies the R chain in the precursor, as the R chain is referred to as a polymer chain and claim 11 limits the polymer.  Note then that R6, the corresponding polymer, in Plantenberg can be a poly(meth)acrylate (paragraph 27).  In the absence of any suggestion that this is a copolymer of some sort a poly(meth)acryl-ate will contain 100% by weight (meth)acrylate monomers such that this fully meets the limitation in claim 11.

Applicants’ argument regarding the Aiba reference has been considered but is not persuasive.  It is argued that “it is statistically reasonable to expect incorporation of multiple alkoxysilane units and tertiary amine groups randomly located within a single polymer chain”.  As such applicants conclude that the copolymer cannot form the hyperbranched silsesquioxane core because it contains more than one silane unit.  
	The Examiner notes that at every mention of the acrylic based copolymer in Aiba it is referred to as containing a hydrolyzable silane group.  See for instance paragraphs 50, 51 and 53 and claim 1.  There is nothing that suggests multiple groups.  Thus while applicants make the statement that it is statistically reasonable to expect incorporation of multiple alkoxysilane units it is evident from the totality of Aiba et al. that only one such group is present or, worse case scenario, preferred or expected.  It is certainly an embodiment that is contemplated such that the skilled artisan would have envisioned a polymer having one (i.e. a) hydrolyzable silyl group.  From this the hyperbranched polymer as claimed is formed.

/MARGARET G MOORE/Primary Examiner, Art Unit 1765